DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/5/19.  These drawings are acceptable.


Allowable Subject Matter
Claims 1-10 are allowed.

Claims 1-10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … receiving the audio data packet broadcasted by the sound source device and/or other receiving and forwarding devices on one or more second time blocks in a second broadcast interval, and forwarding the audio data packet on one or more third time blocks in the second broadcast interval after the audio data packet is received correctly, wherein the first broadcast interval is synchronously aligned with the second broadcast interval, and the aligned first and second broadcast intervals are used to transmit the same audio data packet…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Pahuja (Pub No: 2010/0027719). Pahuja teaches an audio data communication system ([0029, digital broadcast system), comprising: a sound source device configured for broadcasting an audio data packet,  on a plurality of first time blocks in a first broadcast interval ([0029-30], transmitter for broadcasting DAB signals in a modern frame with a fixed number of audio frames); and one or more receiving and forwarding devices, configured for receiving the audio data packet broadcasted by the sound source device and/or other receiving and forwarding devices ([0013] receiving a radio broadcast and splitting into first and second audio samples), wherein the first data is synchronously aligned with the second data, and the aligned first and second data are used to transmit as a same audio data packet ([0013], the first and second audio samples are aligned and combined to send) and second broadcast intervals are used to transmit the same audio data packet ([0030], the first and second logical channels transmit the same audio packet but for different ears)  Pahuja does not teach receiving the audio data packet broadcasted by the sound source device and/or other receiving and forwarding devices on one or more second time blocks in a second broadcast interval, and forwarding the audio data packet on one or more third time blocks in the second broadcast interval after the audio data packet is received correctly, wherein the first broadcast interval is synchronously aligned with the second broadcast interval, and the aligned first and second broadcast intervals are used to transmit the same audio data packet.

The second closest prior art of record is Cornett et al (Pub No: 2012/0171958). Cornett teaches an audio data communication system (Fig 1, 100 system) comprising: a sound source device configured for broadcasting an audio data packet, on a plurality of first time blocks in a first broadcast interval ([0030], a source device sends data audio packets on a first logical channel); one or more receiving and forwarding devices, configured for receiving the audio data packet broadcasted by the sound source device and/or other receiving and forwarding devices ([0030] a left audio speaker for receiving the audio packets on a second logical channel).  Cornett does not teach receiving the audio data packet broadcasted by the sound source device and/or other receiving and forwarding devices on one or more second time blocks in a second broadcast interval, and forwarding the audio data packet on one or more third time blocks in the second broadcast interval after the audio data packet is received correctly, wherein the first broadcast interval is synchronously aligned with the second broadcast interval, and the aligned first and second broadcast intervals are used to transmit the same audio data packet.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stadelmeier et al (Pub No: 2013/0039303)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469